               IN THE UNITED STATES DISTRICT COURT
            FOR THE MIDDLE DISTRICT OF NORTH CAROLINA




NORTH CAROLINA STATE CONFERENCE
OF THE NAACP, et al.,

                Plaintiffs,

                       v.
                                                    1:13CV658
PATRICK LLOYD MCCRORY, in his
official capacity as the
Governor of North Carolina, et
al.,

                Defendants.


LEAGUE OF WOMEN VOTERS OF NORTH
CAROLINA, et al.,

                Plaintiffs,

                       v.                           1:13CV660

THE STATE OF NORTH CAROLINA, et
al.,

                Defendants.


UNITED STATES OF AMERICA,

                Plaintiff,

                         v.                         1:13CV861

THE STATE OF NORTH CAROLINA, et
al.,

                Defendants.


                            MEMORANDUM ORDER




   Case 1:13-cv-00658-TDS-JEP Document 508 Filed 12/07/18 Page 1 of 20
Thomas D. Schroeder, Chief District Judge.

     These voting rights cases are before the court upon the Joint

Motion Regarding Plaintiffs’ Motion for Attorneys’ Fees and Costs

(Doc. 507 in case no. 1:13CV658; Doc. 498 in case no. 1:13CV660)

following the resolution of these cases in Plaintiffs’ favor.            See

N.C. State Conference of NAACP v. McCrory, 831 F.3d 204 (4th Cir.

2016).    The joint motion reflects a proposed agreement among the

parties as to the separate motions for costs, attorneys’ fees, and

expenses filed previously by all the various Plaintiffs.                 See

(Docs. 485-86 in case no. 1:13CV660 (League of Women Voters of

North    Carolina   (“League”),   which   includes   requests    for     the

American Civil Liberties Union Voting Rights Project and American

Civil Liberties Union of North Carolina (together “ACLU”) and

Southern Coalition for Social Justice (“SCSJ”)); 487-90 in case

no. 13CV660 (Duke Intervenors)); 496-499 in case no. 13CV658 (N.C.

NAACP and related Plaintiffs)).     The various motions are supported

by the declarations of counsel, including Michael A. Glick, Penda

D. Hair, Irving Joyner, Denise Lieberman, Donita Judge, Allison

Riggs, Dale Ho, Ezra Rosenberg, Geraldine Sumter, and Bruce V.

Spiva, and contain substantial attachments.        (Docs. 496-1 through

-2 in case no. 1:13CV658; Docs. 497-1 through -6 in case no.

1:13CV658; Docs. 485-1 through -4 in case no. 1:13CV660; Docs.

487-1 through -6 in case no. 1:13CV660; Docs. 488-1 through -4 in

case no. 1:13CV660; Docs. 490-1 through -4 in case no. 1:13CV660.)

                                    2



   Case 1:13-cv-00658-TDS-JEP Document 508 Filed 12/07/18 Page 2 of 20
Altogether, there are over 1,000 pages of materials filed in

support of the motions for compensation and reimbursement.

     Collectively, the original applications of Plaintiffs and

their   counsel   sought   reimbursement   for   counsel   fees   totaling

$5,874,970.55 (Doc. 498 at 2 in case no. 1:13CV658; Doc. 490-1 at

8 in case no. 1:13CV660; Doc. 485 at 2 in case no. 1:13CV660),

expert witness fees of $712,202.57 (Doc. 498 at 3 in case no.

1:13CV658; Doc. 486 at 2 in case no. 1:13CV660; Doc. 490-1 at 11

in case no. 1:13CV660), and costs and expenses of $1,390,729.35

(Doc. 499 at 17–18 in case no. 1:13CV658; Doc. 490-2 at 42 in case

no. 1:13CV660; Doc. 486 at 4, 22 in case no. 1:13CV660) for a

total of $7,977,902.47. 1     The parties report in the joint motion

that, after extended negotiations, they have settled their claims

and objections and have reached agreement for Defendants to pay

$3,818,730.86, in attorneys’ fees and $2,103,434.42 in expenses

and costs, for a total award of $5,922,165.28.         (Doc. 507 at 3 in

case no. 1:13CV658; Doc. 498 at 3 in case no. 1:13CV660.)                 As

noted below, this request does not include significant attorneys’


1 The joint motion states that in their original motions Plaintiffs
sought a total award of $7,978,404.97 in combined attorneys’ fees, costs,
and expenses. (Doc. 507 at 2 in case no. 1:13CV658; Doc. 498 at 2 in
case no. 1:13CV660.) There is a $502.50 difference between the total
award sought in the original motions as stated in the joint motion and
as calculated by the court. The majority of this discrepancy, $499.80,
results from the League’s calculation of expenses in its exhibits
($191,730.95), rather than the amount listed in the text of its motion
($192,230.75). This is explained in footnote 9 infra. It is unclear
why a $2.70 difference remains. In any event, the discrepancy does not
affect the court’s analysis.
                                    3



    Case 1:13-cv-00658-TDS-JEP Document 508 Filed 12/07/18 Page 3 of 20
fees    reportedly     incurred   by   outside     counsel   for   Plaintiffs

estimated to exceed $11 million.           (Id.)

       The court has carefully reviewed the various motions and

attachments and renders this ruling on their award.

       The federal Voting Rights Act provides: “In any action or

proceeding to enforce the voting guarantees of the Fourteenth or

Fifteenth Amendment, the court, in its discretion, may allow the

prevailing party, other than the United States, a reasonable

attorneys’ fees, reasonable expert fees, and other reasonable

litigation expenses as part of the costs.”           52 U.S.C. § 10310(e);

see also 42 U.S.C. § 1988(b).              Awards of attorneys’ fees and

litigation costs are encouraged in such civil rights lawsuits.

See City of Riverside v. Rivera, 477 U.S. 561, 577-78 (1986).

While an award of attorneys’ fees is subject to the court’s

discretion, the prevailing party usually should recover fees. Unus

v. Kane, 565 F.3d 103, 126–27 (4th Cir. 2009).           In their original

motions   for   fees    and   costs,   Plaintiffs     rely   on    52   U.S.C.

§ 10310(e), 42 U.S.C. § 1988, and Federal Rule of Civil Procedure

54(d)(2).   (Doc. 499 at 1, 6 in case no. 1:13CV658; Doc. 487 at 2

in case no. 1:13CV660; Doc. 485 at 2 in case no. 1:13CV660.)

       Plaintiffs are prevailing parties because they obtained the

requested relief as a result of the Fourth Circuit’s decision as

to their claims under the Voting Rights Act and the United States



                                       4



   Case 1:13-cv-00658-TDS-JEP Document 508 Filed 12/07/18 Page 4 of 20
Constitution. 2      McCrory,   831   F.3d     204.      Plaintiffs      request

reimbursement for (1) attorneys’ fees for some, but not all, of

Plaintiffs’ counsel; (2) expert witness fees; and (3) other taxable

and/or otherwise reimbursable litigation expenses.                  Each will be

addressed in turn.

Attorneys’ Fees

     The   multiple   Plaintiffs,     including       Intervenors,     in    these

lawsuits were represented by attorneys from the law firms of

Kirkland & Ellis, LLP, Perkins Coie, LLP, various civil rights

organizations,    including     Forward     Justice     and   the    Advancement

Project, the League, and individual attorneys including Ervin

Joyner and Adam Stein. While many attorneys worked on these cases,

Plaintiffs report they do not seek several million dollars in fees

for the work performed by the law firms of Kirkland & Ellis, LLP

and Perkins Coie, LLP, or by Mr. Stein.               (Doc. 498 at 1 in case

no. 1:13CV660; Doc. 507 at 1 in case no. 1:13CV658.)

     “In   actions     to   enforce       federal     civil   rights,       § 1988

authorizes a court, ‘in its discretion,’ to ‘allow the prevailing

party, other than the United States, a reasonable attorney’s fee

as part of the costs.’” Blum v. Stenson, 465 U.S. 886, 897 (1984);

Daly v. Hill, 790 F.2d 1071, 1076 (4th Cir. 1986). “[A] prevailing


2
   As Plaintiffs note, they are prevailing parties even though they did
not win on their request for Section 3 oversight under the Voting Rights
Act and the Fourth Circuit found it unnecessary to reach the Duke
Intervenor’s claims, having granted full relief.        See Hensley v.
Eckerhart, 461 U.S. 424, 434–37.
                                      5



    Case 1:13-cv-00658-TDS-JEP Document 508 Filed 12/07/18 Page 5 of 20
plaintiff ‘should ordinarily recover an attorney’s fee unless

special   circumstances   would   render    such   an    award   unjust.’”

Lefemine v. Wideman, 758 F.3d 551, 556 (4th Cir. 2014) (quoting

Hensley v. Eckerhart, 461 U.S. 424, 429 (1983)).              The special

circumstances exception is narrowly construed, with courts denying

fees in cases where the statutory goals of encouraging private

plaintiffs to vindicate civil rights would not be served.                See

Chastang v. Flynn & Emrich Co., 541 F.2d 1040, 1045 (4th Cir.

1976); Morse v. Republican Party of Va., 972 F. Supp. 355, 359

(W.D. Va. 1997).

    The amount of the fee “must be determined on the facts of

each case.”    Hensley, 461 U.S. at 429–30.             Based on § 1988’s

legislative history, which references three cases that “correctly

applied” the twelve factors set forth in Johnson v. Georgia Highway

Express, Inc., 488 F.2d 714 (5th Cir. 1974), the Supreme Court has

held that the “lodestar,” “the number of hours reasonably expended

on the litigation multiplied by a reasonable hourly rate,” is the

“most useful starting point” and “normally provides a ‘reasonable’

attorney’s fee within the meaning of the statute.”           Hensley, 461

U.S. at 429–33; Blum, 465 U.S. at 897.        “A proper computation of

the lodestar fee will, in the great majority of cases, constitute

the ‘reasonable fee’ contemplated by § 1988,” and “[i]f a lodestar

fee is properly calculated, adjustment of that figure will, in

most cases, be unnecessary.” Daly, 790 F.2d at 1078.              Only in

                                   6



   Case 1:13-cv-00658-TDS-JEP Document 508 Filed 12/07/18 Page 6 of 20
“exceptional circumstances” may the presumptively fair lodestar

figure “be adjusted to account for results obtained and the quality

of representation,” rendering the lodestar fee “the proper focus

of the entire Johnson analysis in most cases.”                  Id.

       In calculating the lodestar, “reasonable fees under § 1988

are to be calculated according to the prevailing market rates in

the    relevant     community,    regardless      of    whether       plaintiff    is

represented by private or nonprofit counsel.”                   Blum, 465 U.S. at

895.      “The    fee   applicant    bears      the    burden    of    proving    the

reasonableness of the hours expended and the requested hourly

rates, which generally requires submission of the attorney’s own

affidavit     and    timesheets     as   well    as    ‘satisfactory      specific

evidence of the prevailing market rates in the relevant community

for the type of work for which [the attorney] seeks an award.’”

Prison Legal News v. Stolle, 129 F. Supp. 3d 390, 396 (E.D. Va.

2015) (quoting Grissom v. The Mills Corp., 549 F.3d 313, 321 (4th

Cir. 2008)).

       “While the Supreme Court continues to endorse use of the

Johnson factors in calculating fee awards . . . . [o]ut of a

concern that upward adjustments of a lodestar figure can sometimes

result in ‘double counting,’ . . . the Court has suggested that

most Johnson factors are appropriately considered in initially

determining the lodestar figure, not in adjusting that figure

upward.”     Daly, 790 F.2d at 1077.            Consideration of the Johnson

                                         7



      Case 1:13-cv-00658-TDS-JEP Document 508 Filed 12/07/18 Page 7 of 20
factors    is   proper   for   determining   the   reasonable   rate     and

reasonable hours, with all relevant facts considered at the same

time.     Id. at 1075 n.2, 1078.    The twelve Johnson factors, which

guide the lodestar analysis in determining a reasonable rate and

reasonable number of hours expended, are:

    (1) the time and labor expended; (2) the novelty and
    difficulty of the questions raised; (3) the skill
    required to properly perform the legal services
    rendered; (4) the attorney's opportunity costs in
    pressing the instant litigation; (5) the customary fee
    for like work; (6) the attorney's expectations at the
    outset of the litigation; (7) the time limitations
    imposed by the client or circumstances; (8) the amount
    in controversy and the results obtained; (9) the
    experience, reputation and ability of the attorney; (10)
    the undesirability of the case within the legal
    community in which the suit arose; (11) the nature and
    length of the professional relationship between attorney
    and client; and (12) attorneys' fees awards in similar
    cases.

Barber v. Kimbrell’s, Inc., 577 F.2d 216, 226 n.28 (4th Cir. 1978);

see also E. Associated Coal Corp. v. Dir., OWCP, 724 F.3d 561, 570

n.5 (4th Cir. 2013).

    As this court has previously acknowledged, the record in these

cases and the litigation itself was extensive.           See N.C. State

Conference of NAACP, 182 F. Supp. 3d 320, 331 (M.D.N.C. 2016).            At

the trial level alone, this court considered the testimony of 21

expert witnesses, 112 fact witnesses, and nearly 25,000 pages of

evidence.       The cases spanned nearly four years and included

interlocutory appeals to the Fourth Circuit Court of Appeals as

well as the United States Supreme Court on more than one occasion.

                                    8



   Case 1:13-cv-00658-TDS-JEP Document 508 Filed 12/07/18 Page 8 of 20
Complex and novel questions of law were at issue, which required

significant lawyering skill on all sides.          There were also many

times when the exigency of the situation, including impending

elections and trial dates, required significant attorney time

under short deadlines.     Much has been written about the complexity

of these cases, so any further discussion is not worth belaboring.

     In total, counsel report devoting approximately 14,224 hours

on these cases. 3    The court is in a difficult position to assess

whether, given the number of counsel on these cases, there was

unnecessary duplication of effort.       The N.C. NAACP Plaintiffs and

Duke Intervenors represent, and the court has no practical way to

dispute, that they have made a good faith effort to exclude from

the fee request hours that are excessive, redundant, or otherwise




3The League’s brief in support of its motion for attorneys’ fees, expert
fees, and litigation expenses states that counsel reasonably expended
8,668.22 hours on this case. (Doc. 486 at 8 in case no. 1:13CV660.)
The time records for these hours are provided in the Declaration of
Allison J. Riggs (“Riggs Declaration”) for the SCSJ attorneys, and the
Declaration of Dale Ho (“Ho Declaration”) for the ACLU attorneys. (Id.
at 9.) The Riggs Declaration provides a table summarizing the time for
which the SCSJ Plaintiffs are seeking fees that lists the total hours
as 5,167.86. (Doc. 485-1 ¶ 37 in case no. 1:13CV660; id. at 49–155.)
The Ho Declaration provides 3,448.51 total hours worked for the ACLU
Plaintiffs as of September 22, 2017. (Doc. 485-2 at 24.) Adding together
the hours worked from the Riggs and Ho Declaration equals 8,616.37 hours.
It is unclear why there is a discrepancy between the hours listed as
worked in the memorandum and the hours documented in the attached
exhibits. Because the declarations, and not the memorandum, constitute
evidence, the court has treated 8,616.37 hours as the total number of
hours worked by the League Plaintiffs.



                                    9



    Case 1:13-cv-00658-TDS-JEP Document 508 Filed 12/07/18 Page 9 of 20
unnecessary. 4   Moreover, they are waiving all attorneys’ fees from

the law firm of Kirkland and Ellis, LLP, which they represent to

be nearly $9,000,000, and the Duke Intervenors are waiving all

attorneys’ fees incurred litigating their case, represented to be

over $2.3 million.      Having reviewed the declarations of counsel

and exhibits filed in support, the court cannot say that the time

expended by counsel was unreasonable in light of the complexity

of these cases, the volume of discovery, the number of hearings

and trials, the appeals, and the nature of the claims themselves.

In addition, as noted earlier, the combined request for counsel

fees was $5,874,970.55, while the parties’ negotiated resolution

calls   for   reimbursement   of   $3,818,730.86,    representing    a     35%

reduction.

     Given the negotiated settlement of the motions for attorneys’

fees in these cases, it is difficult to determine the basis for

the reductions from the initial requests. However, for the reasons

noted above, and having carefully reviewed the more than 1,000

pages of materials in support of the joint motion, the court

similarly finds that the hours expended by counsel, adjusted by

the negotiated settlement, appear to be reasonable.

     The court also finds that the effective hourly rates for the



4
  For example, Mr. Spiva, Duke Intervenors’ counsel, represents he
eliminated $41,434.60 in attorneys’ fees from the consideration on this
ground. (Doc. 490-1 at 6 in case no. 1:13CV660.) This constitutes a
42% reduction.
                                    10



    Case 1:13-cv-00658-TDS-JEP Document 508 Filed 12/07/18 Page 10 of 20
attorneys involved, as reflected indirectly by the negotiated

settlement and as modified only slightly as noted herein, are

reasonable, given the nature and complexity of the litigation.

Plaintiffs have sufficiently supported their original fee motions

by providing “affidavit evidence regarding the reasonableness of

the hourly rates sought in light of the nature of the litigation,

the customary fees in this market, and the experience, reputation,

and abilities of plaintiff’s counsel”; this is especially true in

this situation where Defendants do not contest the reasonableness

of the hours or hourly rates, at least as reflected in the proposed

compromise resolution.      Lilienthal v. City of Suffolk, 322 F.

Supp. 2d 667, 672 (E.D. Va. 2004).      As set forth more particularly

in the submitted declarations and exhibits, the unadjusted hourly

rates for lead counsel from Forward Justice range from $796 to

$864 an hour, for Mr. Joyner and two attorneys from Forward Justice

and the Advancement Project they range from $325 to $550 an hour,

and for one Forward Justice paralegal the rate is $200 an hour.

(Doc. 499 at 11 in case no. 1:13CV658.)        The rates for the League

attorneys range from $125 to $550 an hour.         (Doc. 485-1 at 11 in

case no. 1:13CV660; Doc. 485-2 at 15 in case no. 1:13CV660.)              The

rates for the Duke Intervenors range from $525 to $995 an hour.

(Doc. 490-1 at 9–10 in case no. 1:13CV660.)

    The Duke Intervenors’ hourly rates exceed that of most others,

particularly for the years 2017 and 2018. See (id.) It is notable

                                   11



   Case 1:13-cv-00658-TDS-JEP Document 508 Filed 12/07/18 Page 11 of 20
that Perkins Coie’s rates increased at near meteoric speed from

2016 to 2018.     In several instances, they increased anywhere from

52 percent to 67 percent in that two-year period.                 For example,

one lawyer’s hourly rate jumped from $430 to $650 to $720.                (Id.)

Others went from $530 to $725 to $805; from $520 to $750 to $870;

and from $655 to $850 to $995.           (Id.)     Little is provided to

justify these huge increases in billing rates, other than to

provide survey data on published billing rates in the Washington,

D.C. legal market. (Id. at 10.) However, these are only published

rates and do not reflect effective collected rates, which would

incorporate discounts and realization adjustments.           It is commonly

accepted that over the years many major law firms have increased

billing rates significantly and clients insist on steep discounts.

Indeed,    here   the    Duke   Intervenors      report    that    they   have

unilaterally applied a 20 percent discount to all their lawyers’

rates.    (Id. at 11.)    They conclude that this renders their rates

“well below the prevailing market rates.”          (Id.)

    While the relevant market for determining attorneys’ billings

rates is ordinarily the community in which the court where the

action is prosecuted sits, where it is reasonable to retain

attorneys from other communities, rates in those communities may

also be considered.      Rum Creek Coal Sales, Inc. v. Caperton, 31

F.3d 169, 175 (4th Cir. 1994).       Where it is reasonable to retain

attorneys from other communities, such as when counsel in the

                                    12



   Case 1:13-cv-00658-TDS-JEP Document 508 Filed 12/07/18 Page 12 of 20
local   forum    is   unavailable    due    to    “[t]he   complexity      and

specialized nature of a case,” the court has the discretion to

award the reasonable rates of counsel’s jurisdiction rather than

the local forum.      Id.; Nat’l Wildlife Fed’n v. Hanson, 859 F.2d

313, 317–18 (4th Cir. 1988).          Because voting rights cases are

highly specialized and complex, and the Spiva Declaration explains

the extensive relevant experience and specialized knowledge of

counsel, the court finds it appropriate to consider the Duke

Intervenors’ Washington, D.C. rates.             However, even with a 20

percent discount, the rates sought exceed what the court can

conclude are reasonable in this circumstance.              A reduction of

approximately 30 percent or more from the proposed rates would be

more in line with reasonable effective hourly rates, especially

where the only legal work to be compensated is the preparation of

the motion for attorneys’ fees and costs rather than prosecuting

the underlying substantive claims.         Therefore, the court would not

have approved the initial request for Duke Intervenors’ attorneys’

fees; but in light of the parties’ negotiated resolution of a

total fee of $37,242.86, the court agrees that this amount falls

within an appropriate and reasonable attorneys’ fee to the Duke

Intervenors. 5


5
  Duke Intervenors point out that in light of their having waived what
they report is approximately $2.3 million in attorneys’ fees, their
request constitutes approximately 2 percent of their total fees in their


                                    13



    Case 1:13-cv-00658-TDS-JEP Document 508 Filed 12/07/18 Page 13 of 20
     Among the remaining counsel, the most significant hourly rate

is reported for Ms. Hair. The court notes her extensive experience

litigating voting rights cases, including two arguments at the

United States Supreme Court.         (Doc. 497-2 at 4–6 in case no.

1:13cv658.)    She is uniquely qualified and experienced to handle

such cases.    Given her education, training, and experience, the

court finds that the highest hourly rate for her time, as reflected

by the negotiated resolution herein, appears reasonable.           The fees

for the remaining attorneys for the N.C. NAACP and League – at

least as discounted herein -- fall within what the court observes

to be the prevailing market rates in the relevant community for

this type of work.      See, e.g., Personhuballah v. Alcorn, 239 F.

Supp. 3d 929, 948 (E.D. Va. 2017) (approving rates as follows:

$575 for senior partners, $390 to $410 for senior associates, and

$310 to $345 for junior associates), vacated and remanded on other

grounds, Brat v. Personhuballah, 883 F.3d 475 (4th Cir. 2018).

     Here, there are no special circumstances that would render

the award of attorneys’ fees unjust.         And apart from the slight

adjustment    in   hourly   rates   noted   above,   there   are   also   no

exceptional circumstances requiring the “presumptively reasonable

lodestar fee” to be adjusted.        Having found the rates and hours



case.   (Doc. 490-1 at 6 in case no. 13CV660.)     While perhaps true,
because the court does not have the benefit of any time sheets or other
information underlying the work for that representation, the court is
in no position to gauge the value of it.
                                    14



   Case 1:13-cv-00658-TDS-JEP Document 508 Filed 12/07/18 Page 14 of 20
reasonable, as adjusted, and noting that the Defendants have

agreed to these figures as well, the court therefore finds that

the combined fee request of $3,818,730.86 to be appropriate in

these cases.

Reasonable Expenses as Part of Costs

        Plaintiffs are also entitled to an award of reasonable expert

fees and other litigation expenses as part of costs.             52 U.S.C.

§ 10310(e).      The N.C. NAACP Plaintiffs seek expert fees for four

experts:      Allan Lichtman, Ph.D.; Barry Burden, Ph.D.; Loraine

Minnite, Ph.D.; and James LeLoudis, II, Ph.D.            (Doc. 498-1 at 4–7

in case no. 1:13CV658.)        The League Plaintiffs seek expert fees

for four experts:      Morgan Kousser, Ph.D. and Cynthia Duncan, Ph.D.

(Doc. 485-1 ¶ 65 in case no. 1:13CV660 (SCSJ experts)); Theodore

Allen, Ph.D., and Paul Gronke, Ph.D. (Doc. 485-2 ¶ 25 in case no.

1:13CV660 (ACLU experts)).         The Duke Intervenors seek expert fees

for four experts: Kei Kawashima-Ginsberg, Ph.D.; Peter Levine,

Ph.D.; Dione Sunshine Hillygus, Ph.D.; and John B. Holbein, Ph.D.

(Doc.    490–1   at   11–13   in   case    no.   1:13CV660.)   The   court’s

evaluation of these expenses parallels that for the lawyers.

     The court finds that it is reasonable to compensate these

experts, and that their hourly rates are reasonable in light of

their expertise in voting rights and other matters as well as the

prevailing market rates for experts of their caliber in such cases.

Dr. Burden charges $250 an hour (doc. 497-1 at 5 in case no.

                                      15



   Case 1:13-cv-00658-TDS-JEP Document 508 Filed 12/07/18 Page 15 of 20
1:13CV658); Dr. Lichtman charges $400 an hour (or $50 an hour for

research assistance and proofing) (id. at 5–6); Dr. LeLoudis

charges $300 an hour or $150 an hour (adjusted for the type of

work performed) (id. at 7); Dr. Minnite charges $100 an hour (id.);

Dr. Kousser charges $400 an hour (doc. 485-1 at 21 in case no.

1:13cv660); Dr. Duncan charges $1,150 per day (id. at 22); Dr.

Allen   charges   $150   an   hour   (doc.       485-2    at    19    in   case   no.

1:13CV660); Dr. Gronke charges $225 an hour (id. at 20); Drs.

Levine and Kawashima-Ginsberg charge $150 an hour (doc. 490-1 at

12 in case no. 1:13CV660); and Drs. Hillygus and Holbein charge

$300 an hour (id. at 13). 6          Plaintiffs’ original requests for

expert fees reflects the following:              $201,339.89 for the League

Plaintiffs’    experts   (Doc.   486    at   2    in     case   no.    1:13CV660);

$433,674.84 for the N.C. NAACP Plaintiffs’ experts (Doc. 499 at




6Review of the billing records indicates that Dr. Duncan billed her time
in half-day increments. (Doc. 485-1 at 156–60 in case no. 1:13CV660.)
Dr. Allen sometimes billed in daily increments (Doc. 485-2 at 82–83 in
case no. 1:13CV660); otherwise he billed his time to the nearest hour
in every single instance (id. at 81, 83). Dr. LeLoudis also billed his
time to the nearest hour in every single instance. (Doc. 497-1 at 26,
95–96 in case no. 1:13CV658.) In other words, there is no time entry
not recorded to a full hour. The same is true for David Ely, an assistant
for one of the experts, who also billed nothing but complete hour blocks.
(Id. at 21, 106.) In similar fashion, Dr. Minnite consistently recorded
time and charged only in blocks of one-half hour or one hour. (Id. at
29, 54, 60, 109.) This contrasts with the standard prevailing billing
practice of attorneys, which generally requires recording time to the
nearest tenth of the hour (e.g., every six minutes), which clearly
provides a more accurate accounting of time. Insofar as Defendants have
not objected to these billing practices, the court will not undermine
the parties’ agreement.


                                       16



    Case 1:13-cv-00658-TDS-JEP Document 508 Filed 12/07/18 Page 16 of 20
3); and $77,187.84 for the Duke Intervenors’ experts (Doc. 490-1

at 11 in case no. 1:13CV660). The total of expert-related expenses

sought in the original motions is $712,202.57.           This figure has

apparently been compromised, as noted below.

Other Litigation Expenses as Part of Costs

        Finally, Plaintiffs seek recovery of certain expenses and

costs pursuant to Federal Rule of Civil Procedure 54(d) and Section

10310(e).      These include out-of-pocket costs such as travel,

lodging, copies, postage, deposition costs, printing, and the

like.    These are all appropriately reimbursable costs. 7       The court

notes in particular that while the law firm of Kirkland and Ellis,

LLP has waived any claim for its attorneys’ fees, it does seek

reimbursement of costs. 8     The court finds these litigation costs

and expenses to be reasonable, and will award them pursuant to

Rule 54(d) and Section 10310(e).

        A summary of expenses and costs sought is provided as follows:




7  Included in the motions are requests for reimbursement of $7,760 in
private process server fees. Another judge of this court has concluded
that such fees are not properly reimbursable under 28 U.S.C. § 1920
notwithstanding this court’s Local Rule 54.1(c)(1)(v). See Qayumi v.
Duke Univ., Case No. 1:16cv1038, Order (M.D.N.C. Oct. 11, 2018). Because
the parties have agreed on a resolution of all costs and expenses, thus
compromising any claim in this regard, the court will not disturb their
agreement.
8  Kirkland and Ellis, LLP has capped any travel costs for airfare at
$300 ($150 each direction) as an accommodation.
                                    17



    Case 1:13-cv-00658-TDS-JEP Document 508 Filed 12/07/18 Page 17 of 20
Case 1:13-cv-00658-TDS-JEP Document 508 Filed 12/07/18 Page 18 of 20
Case 1:13-cv-00658-TDS-JEP Document 508 Filed 12/07/18 Page 19 of 20
Plaintiffs’ counsel for each case shall allocate such costs,

expenses, and attorneys’ fees awarded in connection with their

case as agreed among themselves.

       2.   As agreed to by Defendants, Defendants shall pay this

award of costs, expenses, and attorneys’ fees within sixty (60)

days of the date of this Order.            Payment to the N.C. NAACP

Plaintiffs’ counsel shall be made to Kirkland & Ellis, LLP; to the

League Plaintiffs’ counsel to the Southern Coalition for Social

Justice; and to the Duke Intervenors’ counsel to Perkins Coie,

LLP.




                                           /s/   Thomas D. Schroeder
                                        United States District Judge

December 7, 2018




                                   20



   Case 1:13-cv-00658-TDS-JEP Document 508 Filed 12/07/18 Page 20 of 20
